Citation Nr: 0505249	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  00-18 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including secondary to PTSD or diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to 
September 1971, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which, 
among other things, denied service connection for PTSD and 
hypertension.  Subsequently, in October 2003, the Board 
remanded the case for additional development.  This 
development was performed by the Appeals Management Center 
(AMC) and returned to the Board, which will now decide both 
of the veteran's claims.


FINDINGS OF FACT

1.  The veteran was diagnosed with PTSD, but there is no 
credible evidence that any of his claimed in-service 
stressors actually occurred, and, after the RO's request for 
potentially relevant unit records was returned as 
insufficiently specific, the veteran did not provide 
additional information to warrant another request.

2.  The evidence of record reflects that the veteran's blood 
pressure was normal at the time of separation from service 
and manifested many years thereafter, and that his 
hypertension is not otherwise related to his military 
service.

3.  Service connection is not granted for PTSD and 
hypertension was clinically established before (service 
connected) diabetes was clinically established.  There is no 
relationship shown between service connected diabetes and the 
onset of hypertension, nor is it shown that hypertension was 
made worse by the diabetes.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in service, based on the evidence 
of record.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.159, 
4.125 (2004).

2.  Hypertension was not incurred in or aggravated by 
service, it may not be presumed to have been incurred 
therein, and hypertension is not proximately due to, the 
result of, or aggravated by service connected diabetes or 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect well after the 
veteran filed his May 1999 claims.  But the VCAA applies to 
claims filed prior to its November 9, 2000 effective date if 
VA had not finally decided the claim before that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claims prior to November 9, 
2000 because the RO had yet to issue its October 2002 
supplemental statement of the case (SSOC) and the Board 
subsequently remanded the claims for additional development.  
See VAOPGCPREC 7-2003 (VA had authority to, and did, provide 
that VCAA requirements apply to claims at all stages of VA 
proceedings, up to and including those pending before the 
Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  However, as 
explained in GC Opinion 7-2004, the Court did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
7-2004 at 2-3.

GC's interpretation of Pelegrini is directly relevant to the 
present case.  Here, the RO's August 1999 rating decision 
denying both claims took place prior to enactment of the 
VCAA, and, therefore, prior to any VCAA notification.  But 
according to Pelegrini, as interpreted by GC, the fact that 
the RO did not provide VCAA notification in these 
circumstances (nor could it have, as the VCAA had not yet 
been enacted) was not error.  Moreover, although the RO 
readjudicated the veteran's claim in its October 2002 SSOC 
prior to providing all required VCAA notification, the Board 
remanded the claim to the AMC precisely for such 
notification.  The AMC provided this notification in its 
February 2004 letter, before it readjudicated the veteran's 
claim in its July 2004 SSOC.  VA thus complied with the VCAA 
notification timing requirements.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  Id. at 3.

These requirements were met in this case.  The AMC's February 
2004 letter explained that additional information was still 
needed to establish entitlement to service connection for 
PTSD and hypertension.  In addition, in an attachment 
entitled, "What is the Status of your Appeal and How You Can 
Help," the AMC accurately explained the respective 
responsibilities of the RO and the veteran in obtaining this 
information.  Moreover, the AMC wrote: "Please provide us 
with any evidence or information you may have pertaining to 
your appeal."  Moreover, the RO's October 2002 SSOC 
contained the text of VA regulations relating to direct, 
presumptive, and secondary service connection, including 
service connection for PTSD, as well as the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Thus, VA complied with the VCAA notice content requirements, 
as it provided the information specified by Pelegrini, 
including indicating to the veteran that he should provide 
any information or evidence in his possession pertaining to 
his claims.  

In addition, VA complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.  The RO 
obtained the veteran's service medical records (SMRs) and 
service personnel records, as well as all identified VA 
treatment records.  There is no indication that any other 
private or Federal records exist that should be requested, or 
that any pertinent evidence was not received.

Moreover, the RO sent the veteran multiple letters with 
enclosed questionnaires asking for information relating to 
his claimed stressors.  In its April 2002 letter, the RO told 
the veteran that the Center for Unit Records Research (CURR) 
was unable to verify any of the claimed stressors he had 
previously submitted, and that he needed to provide 
additional information, including the date and location of 
the stressful events and the names and units of casualties 
witnessed.

Although the veteran described three stressors, he gave the 
date only as to one (the date of his arrival in Vietnam) and 
did not give any information regarding the individuals 
injured or killed as a result them, or the names of any other 
individuals otherwise involved.  VCAA implementing regulation 
38 C.F.R. § 3.159(c)(2)(i) (2004) states: "In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  

Further, the VA adjudication manual instructs VA in 
developing claims for service connection for PTSD to request 
specific details of the claimed in-service stressors, 
including dates, places, and units of assignments.  See VA 
Adjudication Manual, M-21, Part III, chapter 5, § 5.14 
(c)(2)(a) (Nov. 18, 2004).  Moreover, the Manual states that 
requests to the CURR must include, among other things, a two-
month specific date range during which the claimed stressors 
occurred, and should also include the names of other soldiers 
involved in the stressful incident.  See M-21, Part III, 
chapter 5, § 5.14 (c)(3).  Because the veteran did not 
provide this information in response to the RO's specific 
request for it, the RO was not required, as part of its duty 
to assist, to send another request to CURR for these records.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty 
to assist is not always a one-way street.").

The Board also notes that the AMC in its February 2004 letter 
asked for additional treatment records relating to the 
veteran's PTSD or hypertension, as required by the Board's 
remand, and the veteran did not respond to this request.

The above steps taken by the RO and the AMC complied with the 
VCAA and its implementing regulations as well as the 
instructions in the Board's November 2003 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In these 
circumstances, additional development is not required, and 
the Board will therefore adjudicate the veteran's claims.


Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a) (2004).  In addition to 
the requirements generally applicable to service connection 
claims, service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (2004) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2004); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The evidentiary 
requirements for showing the stressor's occurrence are 
relaxed if VA determines that the veteran engaged in combat 
with the enemy and his alleged stressors are combat-related, 
see 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004); Zarycki v. Brown, 6 Vet. App. at 
98.  If, however, VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  See 
Zarycki, 6 Vet. App. at 98.  Instead, the record must contain 
other objective information that corroborates his testimony 
or statements.  Id.

In Cohen, the Court held that the unequivocal diagnosis of 
that veteran's PTSD meant that the asserted stressors were as 
a general matter presumed to be sufficient to cause PTSD in 
the veteran.  Cohen, 10 Vet. App. at 144.  Even in such 
circumstances, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. § 
3.304(f) (2004).

In the present case, a November 2001 VA outpatient treatment 
(VAOPT) note diagnosed the veteran with chronic PTSD.  The 
veteran had also been diagnosed with this disorder in an 
October 1998 VAOPT note, although a notation made earlier the 
same day by the same clinical psychologist specifically ruled 
out PTSD.  The veteran is not entitled to service connection 
for this disorder, however, because there is no credible 
evidence that any of his claimed stressors actually occurred.

In his first responses to the PTSD questionnaire, received by 
the RO in August 1999, the veteran listed 3 stressors.  The 
first was being under attack at the time of his arrival in 
Cam Rinh Bay in Vietnam, the second was seeing men in his 
unit killed from incoming rounds, and the third was seeing 
innocent civilians being killed by his fellow soldiers.  The 
veteran only gave his August 1969 arrival as the date of the 
first claimed stressor, and could not remember the dates of 
the latter two.  The veteran also indicated that the second 
stressor occurred at Camp Holloway in Pleiku and that the 
third occurred on the road from Camp Holloway to a nearby air 
force base in Pleiku.  He also indicated that he was assigned 
at all times to the 219th Aviation Company, and could not 
remember the names of any of the individuals that had been 
killed.

In his April 2001 responses, the veteran gave additional 
details regarding his claimed stressors.  He stated that the 
troop plane he was on when first entering Vietnam sustained 
an attack, and that he remained in bunkers for hours at a 
time shortly after arriving in Vietnam and prior to even 
reaching his unit, witnessing numerous casualties, death, and 
destruction at this time.  He also noted that, although his 
Military Occupation Specialty (MOS) was Army Aircraft 
Electrician, he was also responsible for guarding the 
perimeter at night.  The veteran also stated that, at the 
Aviation Camp base, he was under attack on almost a daily 
basis, and one say saw the hut next to the one where he lived 
destroyed by incoming mortar fire, killing all of the 
soldiers inside.  He also recounted retrieving dead bodies 
and putting them in body bags.  The veteran also recounted 
enemy firefights that would last for hours, resulting in 
casualties.  He also described going from Camp Holloway to a 
nearby air base when one of his fellow soldiers shot an 
innocent Vietnamese farmer.  The veteran did not give any 
additional information regarding the names of any of the 
individuals involved or the dates on which the incidents 
occurred.

In October 2001, the veteran responded again to the RO's PTSD 
questionnaire, stating that he was assigned to an aviation 
unit that was frequently bombed and saw numerous individuals 
killed, but could not remember dates and names.

The RO subsequently sent an October 2001 letter to CURR, 
giving the veteran's name, service and social security 
number, and noting the mortar attacks at Camp Holloway in 
Pleiku, and enclosing the veteran's service personnel records 
and a copy of his stressor statement.  In a November 2001 
response, CURR responded that it could not research the 
veteran's claimed stressors effectively because there was 
insufficient stressor information, noting the lack of 
specific dates, locations, and names.

The veteran has not provided additional information since 
that time, despite the AMC's request for any additional 
information regarding his PTSD claim in its February 2004 
letter.  His service personnel records reflect that he served 
in Vietnam from August 1969 to August 1970 with the 219 
Aviation Company as an Aircraft Electrician, lists the 
campaigns he was in, and the awards and decorations he 
received.  Although the veteran received the Vietnam Service 
Medal, Vietnam Campaign Medal, and National Defense Service 
Medal, those medals are not on the list of individual 
decorations that the VA Adjudication Manual indicates may 
serve as evidence that the veteran engaged in combat.  VA 
Adjudication Manual, M-21, Part III, chapter 5, § 5.14 
(b)(1).

Based on the above, the veteran's claim must be denied 
because there is no credible evidence supporting any of his 
claimed stressors or indicating that he engaged in combat 
with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999) 
(defining "engaged in combat with the enemy").  VA sought 
to confirm the claimed stressors with CURR, but the request 
was returned as containing insufficient information to search 
for such records.  The veteran did not provide additional 
information even when it was requested, and VA therefore 
cannot do anything more to confirm these claimed stressors.

In addition, the lay statement of the veteran's wife, while 
eloquent in depicting the difficult circumstances that she 
and the veteran face as a result of his PTSD, does not 
constitute credible evidence that any of the claimed 
stressors actually occurred.

Thus, there is no credible evidence that any claimed in-
service stressor occurred, and it was the veteran's 
responsibility to provide this information.  38 C.F.R. 
§ 3.159(c)(2)(i) (2004) ("In the case of records requested 
to corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative 
records").  As credible evidence of a claimed stressor is 
necessary to establish a claim for service connection for 
PTSD, and there is no such evidence in this case, the 
preponderance of the evidence is against veteran's claim, and 
it must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


Entitlement to Service Connection for Hypertension

In addition to being granted for disability resulting from a 
disease contracted or an injury sustained while on active 
duty in the military, service connection may be granted for a 
disability that is proximately due to, the result of, or 
aggravated by an already service-connected condition.  See 38 
C.F.R. §§ 3.303(a), 3.310(a) (2004); Allen, supra.  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  In 
addition, certain disorders will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Presumptive service connection is warranted 
for hypertension when it manifests to a compensable degree 
within one year after the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In his May 1999 claim for service connection for 
hypertension, the veteran did not indicate the theory on 
which this claim was based, but he subsequently, in September 
2000, indicated that he believed his hypertension was 
secondary to his claimed PTSD.  In these circumstances the 
Board will consider whether the veteran is entitled to 
service connection for hypertension on a direct incurrence, 
secondary, or presumptive basis.  See Schroeder v. West, 212 
F.3d 1265, 1271 (Fed. Cir. 2000) (Under pre-VCAA well-
grounded rules, where veteran has properly made out a well-
grounded claim for a current disability, the duty to assist 
attached "to the investigation of all possible in-service 
causes of that disability, including those unknown to the 
veteran"); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994) (When a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(Board must review all issues reasonably raised from a 
liberal reading of all documents in the record).  Under any 
theory, however, the veteran's claim for service connection 
must be denied, for the following reasons.

First, the claim for service connection for hypertension 
secondary to PTSD must be denied because service connection 
for PTSD has been denied.  Under 38 C.F.R. § 3.310(a) (2004), 
secondary service connection is only available where a 
disability is proximately due or the result of a "service-
connected" disease or injury, and PTSD, as established in 
the decision above, is not such a disorder.

In addition, the veteran's blood pressure at his July 1971 
separation examination was 140/80, below the numbers that 
warrant a finding of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004) (defining hypertension as 
diastolic blood pressure predominantly 90 mm. or greater, and 
isolated systolic hypertension as systolic blood pressure of 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.).  The first evidence of blood 
pressure readings warranting a finding of hypertension is in 
an October 1996 VA outpatient treatment (VAOPT) record.

Thus, the veteran's hypertension did not manifest within a 
year of discharge from service to warrant presumptive service 
connection and, indeed, did not manifest until approximately 
25 years after service.  Therefore, there is no evidence from 
the medical records at the time of service or thereafter that 
reflect chronicity, continuity of symptomatology, or any 
relationship to service of the veteran's hypertension.

Finally, the veteran's hypertension cannot be secondary to 
his service-connected diabetes, because the diabetes was not 
diagnosed until May 1998, while the hypertension was evident 
in October 1996.  As the hypertension preceded the diabetes, 
it cannot be said to due to or the result of it.  There is no 
evidence of record to suggest or show that the hypertension 
is in any way made worse by the hypertension.  Consequently, 
service connection for hypertension secondary to the 
veteran's service-connected diabetes must also be denied.

For the above reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension, the benefit-of-the-doubt doctrine does not 
apply, and this claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. at 519-20.




ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for hypertension, including 
secondary to PTSD or diabetes, is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


